Citation Nr: 1339565	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  07-17 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran had verified active duty service from May 1989 to March 1990, from October 1992 to January 1998, from September 1998 to December 1998, from January 1999 to October 1999, and from April 2000 to July 2002.  She had service with the U.S. Army, the Army National Guard, the Army Reserve, the Air Force, and the Air National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania where the claim was denied.  The appeal was later transferred to the RO in Houston, Texas.  The Veteran had a hearing before the Board in March 2011 and the transcript is of record.

In May 2011 and October 2012 the Board remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development. 

A review of the Virtual VA electronic records storage system was completed in conjunction with review of this appeal.


FINDING OF FACT

The Veteran's symptoms of bipolar disorder likely began during a period of active duty in the military.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bipolar disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the favorable action taken by the Board, any defects with respect to the duties of notice or assistance are non-prejudicial.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims she first noticed symptoms of bipolar disorder during her military service due to various stressful events.  She indicates she was divorced in 1996, had her first child in 1997, and had her second pregnancy in 2001 (delivering in August 2002, shortly after separation from the military).  During these life events, she claimed she suffered with mood swings and depression.  In July 2007, the Veteran specifically indicates she was treated for depression while in the military from April 2000 to July 2002.  She further indicates she was prescribed antidepressants by her primary physician during this time period.

The Veteran's service treatment records do not confirm an in-service diagnosis of bipolar disorder, depression, or any other psychiatric disorder.  It is noteworthy that periodic examinations dated July 1992, April 1989, June 1990, May 1998, and March 2000 were all silent as to any self-reported or diagnosed psychiatric problem.  The Veteran's divorce and pregnancies are indicated in her records.  In August 1996, around the time of her divorce, records indicate she was referred for a mental status evaluation pursuant to administrative action.  She was seen in March 1997 at 13 weeks pregnant appearing "anxious" with a high fever.  In May 2001, the Veteran was seen complaining of extreme hot flashes, and feeling fidgety as well as tired and dragging.  She complained of mood swings, lability (crying), anger, and irritability.  At that time, she was suspected of having a hormonal imbalance, hyperthyroidism, or possible premenstrual syndrome.  She was prescribed Celexa (an antidepressant).  Lab tests from May 2001 confirmed TSH levels consistent with hyperthyroidism.  In July 2001, her TSH level was within normal limits, and her mood swings were found "improved" on Celexa.  

After service, VA outpatient treatment records indicate that the Veteran sought VA medical care for "feeling depressed" as early as November 2002, a mere four months after separation from service.  In February 2003, she was diagnosed with a depressive disorder and it was noted she had previously been on Celexa.  In May 2003 she was diagnosed with dysthymic disorder.  By October 2004, the diagnosis was changed to bipolar disorder.  The physician noted a history of depression and mood swing symptoms since 2000 following multiple stressors in the military.  VA outpatient treatment records through November 2012 confirm ongoing treatment for bipolar since her October 2004 diagnosis. 

The Veteran was afforded a VA examination in August 2010.  The examiner noted the Veteran's contentions, past life stressors, and current symptoms.  The examiner diagnosed the Veteran with bipolar disorder, but found it unlikely that her bipolar disorder existed during her military service.  That is, the examiner opined that bipolar disorder "is a complex disorder" and "if it was truly caused in military then I would expect to see numerous mental health notes while [on] active duty with several forms of treatment."  The examiner stated the following: "I did not find any evidence of Bipolar disorder existing during military service and notes indicate moodiness during certain life stressors while [on] active duty."  The examiner noted the Veteran was treated for "hormonal imbalance" in July 2001, but did not otherwise note the 2001 testing and treatment for the Veteran's mood swings.  The examiner also did not note the fact that the Veteran was prescribed Celexa while on active duty and that she complained of depression as early as November 2002, a mere four months after separation from service. 

The Board remanded to afford the Veteran an additional VA examination.  She was afforded an additional VA examination in February 2013 at which time the same examiner again noted the Veteran's contentions and medical history.  At that time, the examiner noted the Veteran's in-service treatment in 2001 for "hormonal imbalance."  On review of the claims file, the examiner found that despite a suspected thyroid and hormone problem, her TSH was actually near normal range.  The examiner also noted her treatment with Celexa.  Based on the examination, the review of the record, and the Veteran's contentions, the examiner found the "overall evidence points to [the Veteran] having Bipolar symptoms while [on] active duty."  Thus, bipolar disorder "could have" originated in service.  

In short, the evidence of record indicates the Veteran first noticed psychiatric symptoms in the military related to life stressors: a divorce and two pregnancies.  The Veteran was treated in the military for mood swings suspected to be hormonal imbalance, but ultimately treated with antidepressant medications.  She was treated shortly after service for complaints of depression ultimately diagnosed as bipolar disorder.  While the August 2010 VA examiner weighed the evidence and found it unlikely the Veteran's bipolar disorder began in service, the same examiner reexamined the evidence in February 2013 and opined to the contrary.

Resolving any doubt in the Veteran's favor, the evidence is at the very least in relative equipoise.  As such, service connection for bipolar disorder is warranted.


ORDER

Service connection for bipolar disorder is granted.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


